UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4 /30/09 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - Dreyfus Diversified International Fund - Dreyfus Emerging Asia Fund - Dreyfus Greater China Fund - Dreyfus International Growth Fund 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 12 Financial Highlights 15 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Diversified International Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Diversified International Fund, covering the six-month period from November 1, 2008, through April 30, 2009. The international equities markets went on a wild ride over the past six months, with stocks in most regions plummeting during most of the reporting period and then rebounding late in the reporting period. In supporting the recent rally, investors apparently shrugged off more bad economic news,including rising unemployment,damaged credit markets and economic contraction in many regions of the world.Yet,the rebound proved to be robust, particularly in the emerging markets, which posted double-digit returns over the final two months of the reporting period. These enormous swings have left investors wondering if the equities market is forecasting sustainable economic improvement, or whether these events represent what many call a bear market rally.We generally have remained cautious in the absence of real global economic progress, but the markets gyrations illustrate an important feature of many market rallieswhen they begin to snap back, the rebounds are often quick and sharp, usually leaving most investors on the sidelines. Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current investment needs and future goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through April 30, 2009, as provided by Phillip N. Maisano, Richard B. Hoey and William J. Reilly, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month reporting period ended April 30, 2009, Dreyfus Diversified International Funds Class A shares produced a total return of 1.41%, Class C shares returned 1.04% and Class I shares returned 1.40%. 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Europe,Australasia and Far East (MSCI EAFE) Index (the Index), produced a total return of 2.64% for the same period. 2 International markets encountered heightened volatility, as severe declines early in the reporting period were offset to a large degree by a sustained rally in 2009. The fund produced higher returns than its benchmark, primarily due to strong contributions to performance from International Stock Fund and, to a lesser extent, Dreyfus International Value Fund and Dreyfus International Small Cap Fund. The Funds Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally allocates its assets among other mutual funds advised by The Dreyfus Corporation (Dreyfus), or its affiliates, that invest primarily in stocks issued by foreign companies.The underlying funds are selected by the Dreyfus Investment Committee based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance and other factors. Dreyfus seeks to diversify the funds investments by market capitalization, investment style and geographic region.The Dreyfus Investment Committee will rebalance the funds investments in the underlying funds at least annually, but may do so more often in response to market conditions. Late Rally Offset an Earlier Slump in Global Markets Stock markets throughout the world fell sharply over the first half of the reporting period, adding substantially to earlier declines in the wake of the failures of some of the worlds major financial institutions. The global financial crisis marked the escalation of a credit crisis that The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) had originated in the U.S. sub-prime mortgage market and nearly led to the collapse of the global banking system in the fall of 2008. The markets credit-related struggles were intensified by a deepening global recession as unemployment rates climbed, housing markets struggled and consumer confidence plunged worldwide. Adverse economic and financial developments were addressed aggressively by government and monetary authorities in both developed and emerging markets, as central banks reduced interest rates  including the worlds first coordinated rate cut among multiple central banks and injected liquidity into their banking systems. Government officials rescued a number of troubled corporations and enacted fiscal stimulus packages in an attempt to forestall further economic deterioration. These measures appeared to bolster investor sentiment, and most markets rallied strongly over the reporting periods second half despite little improvement in economic data. Underlying Funds Light Exposure to Financial Companies Bolstered Returns While the funds investments lost and gained value during the international markets gyrations over the reporting period, a relatively robust allocation of between 25% and 30% of the funds assets to International Stock Fund helped drive its relative outperformance. The fund also received positive contributions to relative performance from Dreyfus International Value Fund and Dreyfus International Small Cap Fund.
